FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DWIGHT DWAYNE GRANDBERRY,                        No. 13-15334

               Plaintiff - Appellant,            D.C. No. 4:10-cv-04698-SBA

  v.
                                                 MEMORANDUM*
G. D. LEWIS, Chief Deputy Warden; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       California state prisoner Dwight Dwayne Grandberry appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants violated his equal protection rights by implementing a race-based


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prison lockdown of Black inmates following an inmate assault and subsequent

discovery of an inmate-made weapon. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. San Diego Police Officers’ Ass’n v. San Diego City

Emps.’ Ret. Sys., 568 F.3d 725, 733 (9th Cir. 2009). We affirm in part, reverse in

part, and remand.

      The district court properly granted summary judgment on Grandberry’s

equal protection claim as to defendants Lewis and Meza because they were not

responsible for the prison lockdown to which Grandberry was subjected. See Leer

v. Murphy, 844 F.2d 628, 633-34 (9th Cir. 1988) (requiring an individualized

inquiry into who caused an individual’s alleged constitutional deprivation).

       With respect to defendant Mantel, however, Grandberry raised a genuine

dispute of material fact as to whether the race-based lockdown was narrowly

tailored to address the compelling government interest of prison security. See

Johnson v. California, 543 U.S. 499, 509-15 (2005) (applying strict scrutiny to

racial classifications in prison context); see also Richardson v. Runnels, 594 F.3d
666, 671-72 (9th Cir. 2010) (prison officials must provide evidence “concerning

the basis for regarding all African-Americans as [] security risk[s] when one or a

few African-American inmates are responsible for an assault”). Viewing the

evidence in the light most favorable to Grandberry, as we are required to do, see


                                          2                                    13-15334
San Diego Police Officers’ Ass’n, 568 F.3d at 733, a triable dispute remains as to

“the necessity of [the] racial classification in response to [the] prison disturbance[]

and [whether] the racial classification was the least restrictive alternative.”

Richardson, 594 F.3d at 671 (citing Johnson, 543 U.S. at 505).

      The parties shall bear their own costs on appeal.

      AFFIRMED IN PART, REVERSED IN PART, and REMANDED.




                                            3                                     13-15334